Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR20130053940).
Regarding claim 1, Lee teaches a steering wheel remote control for a vehicle, the steering wheel remote control comprising: a first button 282 and a second button 222 arranged on a top 5surface of the remote control, the first and second buttons configured to move downward when being pressed; and a first printed circuit board (PCB) 270 and a second PCB 210 each of which arranged under the first button and the second button, wherein the first PCB comprises a first switch terminal (281, 273) 10configured to be pressed downward to perform a first function when the first button moves downward, wherein the second PCB comprises a second switch terminal (221, 213) configured to be pressed downward to perform a second function when the second button moves downward, and 15wherein the first PCB and the second PCB are spaced apart from each other in a vertical direction (Figs. 1-5).  
Regarding claim 2, Lee teaches the steering wheel remote control wherein the first button 282 is configured as a top cover 20arranged on the top surface of the remote control, and wherein the second button 222 is disposed on to be within the top cover (in a depressed position, the second button 222 is positioned within the first button, see Fig. 3).  
Regarding claim 3, Lee teaches the steering wheel remote control wherein the first PCB 270 is located below the second PCB 210 (Fig. 4).  
Regarding claim 4, Lee teaches the steering wheel remote control further comprising a pusher 283 arranged between the first button 282 and the first PCB 270, the pusher configured to contact the 5first switch terminal (281, 273) and press the first switch terminal when the first button moves downward (Fig 3).  
Regarding claim 5, Lee teaches the steering wheel remote control wherein the first switch terminal (281, 273) and the second switch 10terminal (221, 213) are arranged to partially overlap with each other when the remote control is viewed from top (Fig. 3).  
Regarding claim 6, Lee teaches the steering wheel remote control wherein the pusher includes: 15a body portion 283 (thicker section) arranged to be above the first switch terminal (281, 273) and facing the first switch terminal; and an extension portion (thinner section) extending upward from the body portion, and wherein, when the first button 282 moves downward, the 20extension portion is configured to be pressed downward while the body portion presses the first switch terminal for performing the first function (Fig. 3).  
Regarding claim 7, Lee teaches the steering wheel remote control wherein the extension portion extends upward through the DB1/ 117024332.127second PCB 270 (Fig. 3).  
Regarding claim 8, Lee teaches the steering wheel remote control further comprising a block portion 282 (thicker lower section) arranged under the first 5button 282 (thinner upper section), and fixedly coupled to the first button, wherein the extension portion 283 faces the block portion, and wherein, when the first button moves downward, the block portion interferes with the extension portion to press the extension portion downward (Fig. 3).
Regarding claim 12, Lee teaches the steering wheel remote control wherein the extension portion includes a first extension portion and a second extension portion, and wherein the first extension portion and the second 15extension portion have a symmetrical shape with the body portion arranged therebetween (annotated figure below).


    PNG
    media_image1.png
    482
    524
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 9-11, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed switch device further comprising a first plate arranged under the block portion, wherein an opening is defined in the block portion, 15wherein, the second button and the first plate face each other through the opening, and wherein, when the second button moves downward, the first plate is configured to be pressed downward to press 
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed switch device further comprising a stabilizer coupled to the block DB1/ 117024332.129portion on a bottom surface of the block portion, the stabilizer arranged to be transverse to the block portion, in combination with the base claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AHMED M SAEED/Primary Examiner, Art Unit 2833